UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: September 30, 2010 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund: Poplar Forest Partners Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date Record Date CUSIP Ticker Abbott Laboratories 4/23/2010 2/24/2010 002824-100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1. R.J. Alpern For 2. R.S. Austin For 3. W.M. Daley For 4. W.J. Farrell For 5. H.L. Fuller For 6. W.A. Osborn For 7. D.A.L. Owen For 8. R.S. Roberts For 9. S.C. Scott III For 10. W.D. Smithburg For 11. G.F. Tilton For 12. M.D. White For For 02. Ratification of Deloitte & Touche LLP as auditors Issuer Against Against 03. Shareholder proposal - advisory vote Shareholder Against Against 04. Shareholder proposal- special shareholder meetings Shareholder Company Name Meeting Date Record Date CUSIP Ticker Aetna Inc. 5/21/2010 3/19/2010 00817Y-108 AET Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Frank M. Clark For 1B. Betsy Z. Cohen For 1C. Molly J. Coye, M.D. For 1D. Roger N. Farah For 1E. Barbara Hackman Franklin For 1F. Jeffrey E. Garten For 1G. Earl G. Graves For 1H. Gerald Greenwald For 1I. Ellen M. Hancock For 1J. Richard J. Harrington For 1K. Edward J. Ludwig For 1L. Joseph P. Newhouse For 1M. Ronald A. Williams For For 02. Approval of independent registered public accounting firm Issuer For For 03. Approval of Aetna Inc. 2010 Stock Incentive Plan Issuer For For 04. Approval of Aetna Inc. 2010 Non-Employee DirectorCompensation Plan Issuer Against For 05.Approval of Aetna Inc. 2001 Annual Incentive Plan Performance Criteria Issuer Against Against 06. Shareholder proposal on cumulative voting Shareholder Against Against 07. Shareholder proposal on independent chairman Shareholder Company Name Meeting Date Record Date CUSIP Ticker Avery Dennison Corp. 4/22/2010 2/22/2010 053611-109 AVY Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Rolf Borjesson For 1B. Peter W. Mullin For 1C. Patrick T. Siewert For For 02. Ratification of the appointment of Pricewaterhousecoopers LLP as the company's independent auditors for the current fiscal year, which ends on January 1, 2011 Issuer For For 03. Elimination of the supermajority voting requirements and the Interested Person Stock Repurchase Provision in the Restated Certificate of Incorporation Issuer For For 04. Approval of an Amended and Restated Stock Option and Incentive Plan Issuer Company Name Meeting Date Record Date CUSIP Ticker Axis Capital Holdings Ltd. 5/6/2010 3/9/2010 G0692U-109 AXS Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1. Geoffrey Bell For 2.Christopher V. Greetham For 3. Maurice A. Keane For 4. Henry B. Smith For For 02. To appoint Deloitte & Touche to act as the independent registered public accounting firm of Axis Capital Holdings Limited for the fiscal year ending December 31, 2010 and to authorize the Board of Directors, acting through the Audit Committee, to set the fees for the independent registered public accounting firm. Issuer Company Name Meeting Date Record Date CUSIP Ticker Bank of America Corp. 2/23/2010 1/7/2010 060505-104 BAC Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. A proposal to adopt an amendment to the Bank of America Corporation Amended and Restated Certificate of Incorporation to increase the number of authorized shares of common stock from 10 billion to 11.3 billion Issuer For For 02. A proposal to approve the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies, in the event that there are not sufficient votes at the time of the special meeting to approve the proposal set forth in Item 1. Issuer Company Name Meeting Date Record Date CUSIP Ticker Bank of America Corp. 4/28/2010 3/3/2010 060505-104 BAC Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Susan S. Bies For 1B. William P. Boardman For 1C. Frank P. Bramble, Sr. For 1D. Virgis W. Colbert For 1E. Charles K. Gifford For 1F. Charles O. Holliday, Jr. For 1G. D. Paul Jones, Jr. For 1H. Monica C. Lozano For 1I. Thomas J. May For 1J. Brian T. Moynihan For 1K. Donald E. Powell For 1L. Charles O. Rossotti For 1M. Robert W. Scully For For 02. A proposal to ratify the registered independent public accounting firm for 2010 Issuer For For 03. A proposal to adopt an amendment to the Bank of America Amended and Restated Certificate of Incorporation to increase the number of authorized shares of common stock from 11.3 billion to 12.8 billion. Issuer Against For 04. An advisory (non-binding) vote approving executive compensation Issuer For For 05. A proposal to approve an amendment to the 2003 Key Associate Stock Plan Issuer Against Against 06. Stockholder proposal- disclosure of government employment Stockholder Against Against 07. Stockholder proposal - non-deductible pay Stockholder Against Against 08. Stockholder proposal-special stockholder meetings Stockholder For Against 09. Stockholder proposal- advisory vote on executive compensation Stockholder Against Against 10. Stockholder proposal- succession planning Stockholder Against Against 11. Stockholder proposal - derivatives trading Stockholder Against Against 12. Stockholder proposal-recoup incentive compensation Stockholder Company Name Meeting Date Record Date CUSIP Ticker Baxter International Inc. 5/4/2010 3/8/2010 BAX Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer Abstain 1A. Blake E. Devitt Abstain 1B. John D. Forsyth Abstain 1C. Gail D. Fosler Abstain 1D. Carole J. Shapazian Abstain For 02. Ratification of independent registered public accounting firm Issuer Abstain Against 03. Shareholder proposal relating to Simple Majority Voting Shareholder Company Name Meeting Date Record Date CUSIP Ticker Bristol-Myers Squibb Co. 5/4/2010 3/11/2010 110122-108 BMY Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. L. Andreotti For 1B. L.B. Campbell For 1C. J.M. Cornelius For 1D. L.J. Freeh For 1E. L.H. Glimcher, M.D. For 1F. M. Grobstein For 1G. L. Johansson For 1H. A.J. Lacy For 1I. V.L. Sato, Ph.D For 1J. T.D. West, Jr. For 1K. R.S. Williams, M.D. For For 02. Ratification of the appointment of independent registered public accounting firm Issuer For For 03. Approval of Amendment to Certificate of Incorporation-Special Stockholder Meetings Issuer Against For 04. Approval of Amendment to Certificate of Incorporation-Supermajority Voting Provision-Common Stock Issuer For For 05. Approval of Amendment to Certificate of Incorporation-Supermajority Voting Provisions-Preferred Stock Issuer Against Against 06. Executive Compensation Disclosure Shareholder Against Against 07. Shareholder action by written consent Shareholder Against Against 08. Report on animal use Shareholder Company Name Meeting Date Record Date CUSIP Ticker Carnival Corp. 4/13/2010 2/12/2010 143658-300 CCL Vote MRV Proposal Proposed by Issuer or Security Holder For Directors:Carnival Corp. & Carnival PLC Issuer For 1. Micky Arison For 2. Sir Jonathon Band For 3. Robert H. Dickinson For 4. Arnold W. Donald For 5. Pier Luigi Foschi For 6. Howard S. Frank For 7. Richard J. Glasier For 8. Modesto A Maidique For 9. Sir John Parker For 10. Peter G. Ratcliffe For 11. Stuart Subotnick For 12. Laura Weil For 13. Randall J. Weisenburger For 14. Uzi Zucker For For 15. To re-appoint the UK firm of Pricewaterhousecoopers LLP as independent auditors for Carnival PLC and to ratify the selection of the U.S. firm of Pricewaterhousecoopers LLP as the independent registered certified public accounting firm for Carnival Corporation Issuer For For 16. To authorize the Audit Committee of Carnival PLC to agree [to] the remuneration of the independent auditors of Carnival PLC Issuer For For 17. To receive the UK accounts and reports of the directors and auditors of Carnival PLC for the year ended November 30, 2009 (in accordance with legal requirements applicable to UK companies) Issuer For For 18. To approve the directors' remuneration report of Carnival PLC for the year ended November 30, 2009 (in accordance with legal requirements applicable to UK companies) Issuer For For 19. To approve the giving of authority for the allotment of new shares by Carnival PLC (in accordance with customary practice for UK companies) Issuer For For 20. To approve the disapplication of preemption rights in relation to the allotment of new shares by Carnival PLC (in accordance with customary practice for UK companies) Issuer For For 21. To approve a general authority for Carnival PLC to buy back Carnival PLC ordinary shares in the open market (in accordance with legal requirements applicable to UK companies desiring to implement share buy back programs) Issuer Against Against 22. To consider a shareholder proposal Shareholder Company Name Meeting Date Record Date CUSIP Ticker Citigroup Inc. 4/20/2010 2/25/2010 172967-101 C Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Alain J.P. Belda For 1B. Timothy C. Collins For 1C. Jerry A. Grundhofer For 1D. Robert L. Joss For 1E. Andrew N. Liveris For 1F. Michael E. O'Neill For 1G. Vikram S. Pandit For 1H. Richard D. Parsons For 1I. Lawrence R. Ricciardi For 1J. Judith Rodin For 1K. Robert L. Ryan For 1L. Anthony M. Santomero For 1M. Diana L. Taylor For 1N. William S. Thompson, Jr. For 1O. Ernesto Zedillo For For 02. Proposal to ratify the selection of KPMG LLP as Citi's independent registered public accounting firm for 2010. Issuer For For 03. Proposal to approve amendments to the Citigroup 2009 Stock Incentive Plan Issuer For For 04. Proposal to approve the TARP repayment shares Issuer For For 05. Proposal to approve Citi's 2009 executive compensation Issuer For For 06. Proposal to ratify the Tax Benefits Preservation Plan. Issuer For For 07. Proposal to approve the reverse stock split extension Issuer Against Against 08. Stockholder proposal regarding political non-partisanship Stockholder Against Against 09. Stockholder proposal requesting a report on political contributions Stockholder Against Against 10. Stockholder proposal requesting a report on collateral for over-the-counter derivatives trades Stockholder Against Against 11. Stockholder proposal requesting that stockholders holding 10% or above have the right to call special stockholder meetings Stockholder Against Against 12. Stockholder proposal requesting that executive officers retain 75% of the shares acquired through compensation plans for two years following termination of employment Stockholder Against Against 13. Stockholder proposal requesting reimbursement of expenses incurred by a stockholder in a contested election of directors Stockholder Company Name Meeting Date Record Date CUSIP Ticker Dine Equity Inc. 5/18/2010 4/6/2010 254423-106 DIN Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1. Howard M. Berk For 2. Daniel J. Brestle For 3. Caroline W. Nahas For 4. Gilbert T. Ray For For 02. Proposal to ratify the apppointment of Ernst & Young LLP as the independent accountants of the company. Issuer Company Name Meeting Date Record Date CUSIP Ticker General Electric Co. 4/28/2010 3/1/2010 369604-103 GE Vote MRV Proposal Proposed by Issuer or Security Holder For A. Directors Issuer For 1. W. Geoffrey Beattie For 2. James I. Cash, Jr. For 3. William M. Castell For 4. Ann M. Fudge For 5. Susan Hockfield For 6. Jeffrey R. Immelt For 7. Andrea Jung For 8. Alan G. (A.G.) Lafley For 9. Robert W. Lane For 10. Ralph S. Larsen For 11. Rochelle B. Lazarus For 12. James J. Mulva For 13. Sam Nunn For 14. Roger S. Penske For 15. Robert J.Swieringa For 16. Douglas A. Warner III For For B1. Ratification of KPMG Issuer Against Against C1. Shareowner proposal:cumulative voting Shareowner Against Against C2. Shareowner proposal:special shareowner meetings Shareowner Against Against C3. Shareowner proposal:independent board chairman Shareowner Against Against C4. Shareowner proposal:pay disparity Shareowner Against Against C5. Shareowner proposal:key board committees Shareowner Against Against C6. Shareowner proposal:advisory vote on executive compensation Shareowner Company Name Meeting Date Record Date CUSIP Ticker Int'l Business Machines Corp. 4/27/2010 2/26/2010 459200-101 IBM Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. A.J.P. Belda For 1B. C. Black For 1C. W.R. Brody For 1D. K.I. Chenault For 1E. M.L. Eskew For 1F. S.A. Jackson For 1G. A. N. Liveris For 1H. W. J. McNerney, Jr. For 1I. T. Nishimuro For 1J. J.W. Owens For 1K. S. J. Palmisano For 1L. J.E. Spero For 1M. S. Taurel For 1N. L.H. Zambrano For For 02. Ratification of appointment of independent registered public accounting firm Issuer Against Against 03. Stockholder proposal on executive compensation annual incentive payout Stockholder Against Against 04. Stockholder proposal on cumulative voting Stockholder Against Against 05. Stockholder proposal on new threshold for calling special meetings Stockholder Against Against 06. Stockholder proposal on advisory vote on executive compensation Stockholder Company Name Meeting Date Record Date CUSIP Ticker Kraft Foods Inc. 5/18/2010 3/11/2010 50075N-104 KFT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Directors Issuer For 1A. Ajaypal S. Banga For 1B. Myra M. Hart For 1C. Lois D. Juliber For 1D. Mark D. Ketchum For 1E. Richard A. Lerner, M.D. For 1F. Mackey J. McDonald For 1G. John C. Pope For 1H. Fredric G. Reynolds For 1I. Irene B. Rosenfeld For 1J. J.F. Van Boxmeer For 1K. Deborah C. Wright For 1L. Frank G. Zarb For For 2. Ratification of the selection of Pricewaterhousecoopers LLP as our independent auditors for the fiscal year ending December 31, 2010. Issuer Against Against 3. Shareholder proposal regarding shareholder action by written consent Shareholder Company Name Meeting Date Record Date CUSIP Ticker Leggett & Platt, Inc. 5/13/2010 3/5/2010 524660-107 LEG Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Robert E. Brunner For 1B. Ralph W. Clark For 1C. R. Ted Enloe, III For 1D. Richard T. Fisher For 1E. Matthew C. Flanigan For 1F. Karl G. Glassman For 1G. Ray A. Griffith For 1H. David S. Haffner For 1I. Joseph W. McClanathan For 1J. Judy C. Odom For 1K. Maurice E. Purnell, Jr. For 1L. Phoebe A. Wood For For 02. Ratification of selection of Pricewaterhousecoopers LLP as the public accounting firm for the year December 31, 2010. Issuer For For 03. Approval of the amendment and restatement of the company's flexible stock plan Issuer Against Against 04. A shareholder proposal requesting addition of sexual orientation and gender identity to written non-discrimination policy. Shareholder Company Name Meeting Date Record Date CUSIP Ticker Lincoln Nat'l Corp. 5/27/2010 3/22/2010 534187-109 LNC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Directors Issuer For 1. William J. Avery For 2. William H. Cunningham For 3. William Porter Payne For 4. Patrick S. Pittard For For 2.To ratify Ernst & Young LLP as our independent public accounting firm for 2010. Issuer For For 3. To approve an amendment to our Amended and Restated Articles of Incorporation to provide for election of directors by majority vote Issuer Against For 4. Vote to approve an advisory proposal on the compensation of executives as disclosed in the proxy statement Issuer Company Name Meeting Date Record Date CUSIP Ticker The McGraw-Hill Companies, Inc. 4/28/2010 3/8/2010 580645-109 MHP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Directors Issuer For 1A. Pedro Aspe For 1B. Robert P. McGraw For 1C. Hilda Ochoa-Brillembourg For 1D. Edward B. Rust, Jr. For For 2A. Vote to amend the Restated Certificate of Incorporation to declassify the Board of Directors Issuer For For 2B. Vote to amend the Restated Certificate of Incorporation to eliminate related supermajority voting provisions Issuer For For 3A. Vote to amend the Restated Certificate of Incorporation to eliminate supermajority voting for merger or consolidation Issuer For For 3B. Vote to amend the Restated Certificate of Incorporation to eliminate supermajority voting for sale, lease, exchange or other disposition of all or substantially all of the company's assets outside the ordinary course of business. Issuer For For 3C. Vote to amend the Restated Certificate of Incorporation to eliminate supermajority voting for plan for the exchange of shares Issuer For For 3D. Vote to amend the Restated Certificate of Incorporation to eliminate supermajority voting for authorization of dissolution Issuer For For 4. Vote to amend the Restated Certificate of Incorporation to eliminate the "fair price" provision Issuer For For 5. Vote to approve the Amended and Restated 2002 Stock Incentive Plan Issuer For For 6. Vote to ratify Ernst & Young LLP as our independent registered public accounting firm for 2010 Issuer Against Against 7. Shareholder proposal requesting special shareholder meetings Shareholder Against Against 8. Shareholder proposal requesting shareholder action by written consent Shareholder Company Name Meeting Date Record Date CUSIP Ticker Omnicom Group Inc. 5/25/2010 4/5/2010 681919-106 OMC Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1. John D. Wren For 2. Bruce Crawford For 3. Alan R. Batkin For 4. Robert Charles Clark For 5. Leonard S. Coleman, Jr. For 6. Errol M. Cook For 7. Susan S. Denison For 8. Michael A. Henning For 9. John R. Murphy For 10.John R. Purcell For 11. Linda Johnson Rice For 12. Gary L. Roubos For For 02. Ratification of the appointment of KPMG LLP as our independent auditors for the 2010 fiscal year. Issuer Against For 03. Company proposal to approve the amendment to the Omnicom Group Inc. 2007 Incentive Award Plan to authorize additional shares for issuance Issuer For For 04. Company proposal to approve the amendment to our by-laws to change the voting standard for the election of directors in uncontested elections from a plurality standard to a majority standard.The Board of Directors unanimously recommends a vote "against" the proposals 5,6 and 7. Issuer For Against 05. Shareholder proposal regarding reimbursement of expenses incurred by a shareholder in a contested election of directors. Shareholder For Against 06. Shareholder proposal regarding death benefit payments Shareholder Against Against 07. Shareholder proposal regarding supermajority vote provisions Shareholder Company Name Meeting Date Record Date CUSIP Ticker Pfizer Inc. 4/22/2010 2/23/2010 717081-103 PFE Vote MRV Proposal Proposed by Issuer or Security Holder For Directors Issuer For 1A. Dennis A. Ausiello For 1B. Michael S. Brown For 1C. M. Anthony Burns For 1D. Robert N. Burt For 1E. W. Don Cornwell For 1F. Frances D. Fergusson For 1G. William H. Gray III For 1H. Constance J. Horner For 1I. James M. Kilts For 1J. Jeffrey B. Kindler For 1K. George A. Lorch For 1L. John P. Mascotte For 1M. Suzanne Nora Johnson For 1N. Stephen W. Sanger For 1O. William C. Steere, Jr. For For 02. Proposal to ratify the selection of KPMG LLP as independent registered public accounting firm for 2010 Issuer For For 03. Advisory vote on executive compensation Issuer For For 04. Approval of by-law amendment to reduce the percentage of shares required for shareholders to call special meetings Issuer Against Against 05. Shareholder proposal regarding stock options Shareholder Company Name Meeting Date Record Date CUSIP Ticker Robert Half International Inc. 5/6/2010 3/11/2010 770323-103 RHI Vote MRV Proposal Proposed by Issuer or Security Holder For 01.Directors Issuer For 1. Andrew S. Berwick. Jr. For 2. Edward W. Gibbons For 3. Harold M. Messmer, Jr. For 4. Barbara J. Novogradac For 5. Robert J. Pace For 6. Frederick A. Richman For 7. J. Stephen Schaub For 8. M. Keith Waddell For For 02. Ratification of appointment of auditor Issuer For For 03. Proposal regarding Annual Performance Bonus Plan Issuer Company Name Meeting Date Record Date CUSIP Ticker Ross Stores, Inc. 5/19/2010 3/26/2010 778296-103 ROST Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1. Michael J. Bush For 2. Norman A. Ferber For 3. Gregory L. Quesnel For For 02. To ratify the appointment of Deloitte & Touche LLP as the company's independent registered public accounting firm for the fiscal year ending January 29, 2011. Issuer Company Name Meeting Date Record Date CUSIP Ticker RR Donnelley & Sons Co. 5/20/2010 4/1/2010 257867-101 RRD Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Thomas J. Quinlan, III For 1B. Stephen M. Wolf For 1C. Lee A. Chaden For 1D. Judith H. Hamilton For 1E. Susan M. Ivey For 1F. Thomas S. Johnson For 1G. John C. Pope For 1H. Michael T. Riordan For 1I. Oliver R. Sockwell For For 02. Ratification of the company's auditors Issuer Against Against 03. Stockholder proposal with respect to a sustainable paper purchasing policy Stockholder Against Against 04. Stockholder proposal with respect to limits on change in control payments Stockholder Company Name Meeting Date Record Date CUSIP Ticker Sunoco, Inc. 5/6/2010 2/17/2010 86764P-109 SUN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Directors Issuer For 1. G.W. Edwards For 2. L.L. Elsenhans For 3. U.O. Fairbairn For 4. R.B. Greco For 5. J.P. Jones, III For 6. J.G. Kaiser For 7. J.W. Rowe For 8. J.K. Wulff Against For 2. Approval of the Sunoco, Inc. Senior Executive Incentive Plan Issuer For For 3. Approval of the Sunoco, Inc. Long-term Performance Enhancement Plan III Issuer For For 4. Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm for the fiscal year 2010. Issuer Company Name Meeting Date Record Date CUSIP Ticker Supervalu Inc. 6/24/2010 4/27/2010 868536-103 SVU Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Donald R. Chappel For 1B. Irwin S. Cohen For 1C. Ronald E. Daly For 1D. Susan E. Engel For 1E. Craig R. Herkert For 1F. Charles M. Lillis For 1G. Steven S. Rogers For 1H. Matthew E. Rubel For 1I. Wayne C. Sales For 1J. Kathi P. Seifert For For 02. Ratification of appointment of KPMG LLP as independent registered public accountants Issuer For For 03. To consider and vote on a management proposal to conduct a triennial advisory vote on executive compensation as described in the attached proxy statement Issuer Company Name Meeting Date Record Date CUSIP Ticker Texas Instruments Inc. 4/15/2010 2/16/2010 882508-104 TXN Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. R.W. Babb, Jr. For 1B. D.L. Boren For 1C. D.A. Carp For 1D. C.S. Cox For 1E. D.R. Goode For 1F. S.P. MacMillan For 1G. P.H. Patsley For 1H. W.R. Sanders For 1I. R.J. Simmons For 1J. R.K. Templeton For 1K. C.T. Whitman For For 02. Board proposal to ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for 2010 Issuer Company Name Meeting Date Record Date CUSIP Ticker Time Warner Cable Inc. 5/24/2010 3/29/2010 88732J-207 TWC Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1A. Carole Black For 1B. Glenn A. Britt For 1C. Thomas H. Castro For 1D. David C. Chang For 1E. James E. Copeland, Jr. For 1F. Peter R. Haje For 1G. Donna A. James For 1H. Don Logan For 1I. N.J. Nicholas, Jr. For 1J. Wayne H. Pace For 1K. Edward D. Shirley For 1L. John E. Sununu For For 02. Ratification of auditors Issuer Company Name Meeting Date Record Date CUSIP Ticker Tyco Electronics Ltd. 3/10/2010 1/21/2010 H8912P-106 TEL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Directors Issuer For 1A. Pierre R. Brondeau For 1B. Ram Charan For 1C. Juergen W. Gromer For 1D. Robert M. Hernandez For 1E. Thomas J. Lynch For 1F. Daniel J. Phelan For 1G. Frederic M. Poses For 1H. Lawrence S. Smith For 1I. Paula A. Sneed For 1J. David P. Steiner For 1K. John C. Van Scoter For For 2A. To approve the 2009 Annual Report of Tyco Electronics Ltd. (excluding the statutory financial statements for the period ended September 25, 2009 and the consolidated financial statements for the fiscal year ended September 25, 2009) Issuer For For 2B. To approve the statutory financial statements of Tyco Electronics Ltd. for the period ended September 25, 2009 Issuer For For 2C. To approve the consolidated financial statements of Tyco Electronics Ltd. For the fiscal year ended September 25, 2009 Issuer For For 3. To approve the equivalent of a dividend payment in the form of a distribution to shareholders through a reduction of the par value of Tyco Electronics shares, such payment to be made in four equal quarterly installments on or before March 25, 2011 (the end of the second fiscal quarter of 2011) Issuer For For 4. To release the members of the Board of Directors and executive officers of Tyco Electronics for activities during fiscal year 2009 Issuer For For 5. To approve an increase in the number of shares available for awards under the Tyco Electronics Ltd. 2007 Stock and Incentive Plan Issuer For For 6A. To elect Deloitte & Touche LLP as Tyco Electronics' independent registered public accounting firm for fiscal year 2010 Issuer For For 6B. To elect Deloitte AG, Zurich, Switzerland, as Tyco Electronics' Swiss registered auditor until the next annual general meeting of Tyco Electronics Issuer For For 6C. To elect Pricewaterhousecoopers AG, Zurich, Switzerland, as Tyco Electronics' special auditor until the next annual general meeting of Tyco Electronics Issuer For For 7. To approve any adjournments or postponements of the annual general meeting Issuer Company Name Meeting Date Record Date CUSIP Ticker Weight Watchers Int'l, Inc. 5/11/2010 3/30/2010 948626-106 WTW Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Directors Issuer For 1.Philippe J. Amouyal For 2. David P. Kirchhoff For 3. Kimberly Roy Tofalli For For 02. To ratify the selection of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the fiscal year ending January 1, 2011 Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)/s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date7/27/2010
